Citation Nr: 1517975	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-18 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremities varicosities.    

2.  Entitlement to an initial disability rating in excess of 30 percent for bilateral pes planus and plantar warts.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran had active service from November 1972 to October 1976.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision dated in April 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.   \

The Veteran requested a hearing before the Board in the June 2013 substantive appeal.  However, in May 2014, the Veteran indicated that he wished to cancel his hearing request.  The hearing request is withdrawn.  38 C.F.R. § 20.704 (2014).

Additional medical evidence was associated with the VBMS file after issuance of the April 2013 statement of the case without a waiver of initial consideration of this evidence by the agency of original jurisdiction.  38 C.F.R. § 20.1304(c) (2014).  However, the newly received evidence is either duplicative of evidence already of record or is not pertinent to the issue being decided below.  Thus, a waiver of initial AOJ consideration is not needed and the Veteran is not prejudiced by the Board's consideration of his appeal at this time. 

The issue of entitlement to an initial disability rating in excess of 30 percent for bilateral pes planus and plantar warts is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran did not have chronic symptoms of vascular disease or varicosities in active service or continuous or recurrent symptoms since service separation, and the varicosities of the lower extremities did not manifest within one year of service separation.  

2.  The evidence of record makes it less likely than not that the Veteran's current bilateral lower extremity varicosities are related to disease or injury or other event in active service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral lower extremity varicosities are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claims.  The RO provided notice letters to the Veteran in November 2010 and September 2011, prior to the initial adjudication of the claim.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims being decided herein, and the duty to assist requirements have been satisfied.  Service and VA treatment records are associated with the claims file.  The Veteran submitted treatise information in support of his claim.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

VA provided an examination and medical opinion in February 2011 and an additional medical opinion was obtained in October 2012 as to the nature and likely etiology of the claimed bilateral lower extremity varicosities.  The examination and medical opinions are adequate because a medical professional performed the examination and issued medical opinion based on review of claims file, solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner provided a medical opinion as to the nature and etiology of the claimed disability and whether the disability was related to active service including the dental work in service.  Neither the Veteran nor his representative has challenged the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 


2.  Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, cardiovascular disease is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

3.  Analysis: Service Connection for Bilateral Lower Extremity Varicosities

The Veteran asserts that he developed varicose veins and varicosities due to dental treatment in service.  He indicated that he enlisted in service in 1972 and he developed varicose veins during service.  He also asserted that since the June 1976 service medical examination, his varicose veins have worsened and the pain associated with varicosities has become constant and troubling and limits his ability to perform everyday activities.  The Veteran stated that he had surgery in September 2010 with the understanding that his symptoms may not be with completely relieved with excision.  He further stated that in service in 1974, he had dental work performed on four of his back teeth and amalgam silver dental fillings were placed in the four teeth.  The Veteran asserted that mercury is in the amalgam fillings and is a neurotoxin.  The Veteran indicated that research implicates mercury with Alzheimer's disease and other conditions associated with impaired central nervous system function such as depression, schizophrenia, memory problems, and Parkinson's disease.  Mercury containing amalgams can promote periodontal disease and gingivitis.  In turn, these conditions are known to increase the risk of cardiovascular disease and pre-term, low birth weight babies.  Mercury can also cause allergic and immuno toxic reactions as well as psychosis, loss or teeth, insomnia, fatigue, headache, loss of memory, and numbness of lips, hands, and feet.  See the Veteran's March 2012 statement.  The Veteran argues that the mercury from the dental fillings in service caused the varicosities in his lower extremities.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current bilateral lower extremity varicosities did not manifest in service and are not otherwise related to active service.  The Board finds the weight of the competent and credible evidence shows that the Veteran has varicosities of the lower extremities that first manifested many years after service separation. 

The service treatment records do not document symptoms, diagnosis, or treatment of bilateral lower extremity varicosities.  The June 1976 discharge examination indicates that physical examination of the vascular system and lower extremities was normal.  The service treatment records do document dental treatment and dental work on six teeth in 1976.   

The Veteran, as a lay person, is competent to report firsthand events such as an injury and to report observable symptoms such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board finds that the Veteran's statements that varicose veins were diagnosed upon the June 1976 service separation examination and were diagnosed in service to have limited credibility; and, because they are undermined by the contemporaneous medical evidence, the statements carry limited probative value.  The service treatment records do not document a diagnosis of varicose veins or vascular disease.  The June 1976 separation examination report specifically indicates that examination of the vascular system and lower extremities was normal.  The service treatment records were generated contemporaneously with the Veteran's service, and therefore are felt to have greater probative value than assertions made decades after service and in conjunction with a claim for VA benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  Additionally, the post service treatment records show that the onset of the vascular symptoms was in 2010, 30 years after service.  

There is no competent evidence of a diagnosis of varicosities or other vascular disease within one year after service separation in October 1976.  The first clinical evidence of varicosities in the lower extremities is in 2010, over 30 years after service separation.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) is not warranted.   

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of varicosities or other vascular disease in service or since service separation.  As noted that service treatment records do not document chronic symptoms of varicosities or other vascular disease.  The first clinical evidence of varicosities or other vascular disease was in 2010.  The Veteran has not provided any evidence of chronic symptoms in active service or after service separation.  He only makes the assertion that the varicosities are due to the dental work in service and were diagnosed in service.  The Board finds that the weight of the competent and credible evidence establishes that the varicosities or other vascular disease first manifested in 2010, over 30 years after service separation, and there were no chronic and continuous symptoms in service or for 30 years after service until 2010.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted.  

The weight of the competent and credible evidence establishes that the Veteran's varicosities of the lower extremities first manifested many years after service separation and are not related to active service.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran was afforded a VA examination in February 2011.  The VA examiner opined that the current vascular system disease (varicosities) was less likely than not (less than 50/50 probability) caused by or result of the complaints and treatment for this condition in service.  The VA examiner noted that on research into the Veteran's service treatment records, there was no mention of the Veteran receiving treatment for varicose veins.  The VA examiner noted that on the Veteran's discharge paperwork dated in June 1976 did not show detection or diagnosis of varicosities.  The VA examiner noted that there was no mention of this diagnosis until May 2010 when it was added at the Houston VA medical center.  The VA examiner concluded that there is not enough evidence in the Veteran's records to support his claim. 

In October 2012, the VA examiner rendered an addendum medical opinion.  The VA examiner consider the Veteran's contention that the varicosities were caused by dental fillings that occurred in service during the time period of November 1972 to October 1976.  The VA examiner opined that it was less likely than not that the bilateral varicosities were related to the dental fillings in service.  The VA examiner stated that the service treatment records show that the Veteran received six filling in service.  The VA examiner noted that the FDA has reviewed the best available scientific evidence to determine whether the low levels of mercury vapor associated with the dental amalgam fillings are a cause for concern.  The VA examiner indicated that based on this evidence, the FDA considers dental amalgam fillings safe for adults and children ages 6 and above.  The VA examiner noted that the amount of the mercury measured in the bodies of people with dental amalgam fillings is well below levels associated with adverse health effects.  Even in adults or children ages 6 in above with 15 or more amalgam surfaces, mercury exposure due to dental amalgam fillings has been found far below the lowest levels associated with harm.  The VA examiner noted that clinical studies in adults and children over 6 years have found no link between the dental amalgam fillings and health problems.  Based upon these findings, the VA examiner concluded that there was no causative correlation between dental fillings and the development of varicose veins.    

The Board finds the 2011 and 2012 VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder including the service treatment records and the Veteran's medical history, considered the Veteran's report of symptoms, and examined the Veteran before rendering the medical opinion.  The VA examiner also considered scientific research and evidence as to mercury vapors associated with dental fillings and whether dental amalgam fillings cause harm in adults.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The medical opinions are based on sufficient facts and data.  In Nieves-Rodriguez, 22 Vet. App. 295, the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Such factors are readily apparent in the 2011 and 2012 medical opinions.

The Veteran has made assertions that the varicosities in the lower extremities were caused by the dental work in service and the mercury vapors from the dental fillings.  The Veteran, as a lay person, is competent to report firsthand events such as an injury and to report observable symptoms such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board cannot rely on the Veteran's lay assertion as to medical causation because he is not shown to possess the type of medical or scientific expertise that would be necessary to opine regarding the diagnosis of a disease due to exposure to mercury or dental fillings.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to whether the in-service dental fillings and any mercury in the fillings led to the development of varicosities 30 years later falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The question of a medical diagnosis and causation in this matter involves complex medical and scientific issues.  It is not shown that the Veteran has such expertise to render a medical diagnosis or opinion.  

The Veteran submitted medical treatise evidence in support of his contention that the dental amalgam fillings caused mercury exposure and led to the development of the varicosities.  He submitted a medical research article from Nutrition Almanac.  

The medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id.  (citing Sacks v. West, 11 Vet. App. 314, 317 1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition). 

The Veteran's submission of the Nutrition Almanac article provides medical information that is very general in nature and inconclusive.  The article suggests that a person may be exposed to mercury and mercury vapors through dental amalgam fillings.  However, the article does not indicate that there is conclusive evidence to prove such link or causation.  The treatise evidence only general information rather than a generic relationship with a degree of certainty such that, under the facts of this specific case, there is at least plausible causality between the Veteran's dental fillings in service and the later development of the varicosities.  The treatise evidence and medical information do not address the specific facts of the Veteran's claim before the Board.  This medical information does not address whether the Veteran was actually exposed to mercury at a harmful level due to the dental fillings in service or that his particular exposure led to the development of the claimed varicosities.  The information is the article is speculative and do not actually link the dental amalgam fillings to the development of varicosities.  Further, the treatise evidence submitted by the Veteran is not accompanied by the opinion of any medical expert to link the speculation in the article to the specific facts of the Veteran's case. 

As such, the article and information is insufficient to establish the required medical nexus between the Veteran's varicosities and the dental work in service. The Board finds that the medical information is afforded no probative weight as the generic medical journal or treatise evidence and medical information do not specifically state an opinion as to the relationship between the Veteran's varicosities and service and this evidence is insufficient to establish the element of medical nexus evidence.  See Sacks v. West, 11 Vet. App. 314 (1998).

Further, the generic/generalized medical information is outweighed by the 2011 and 2012 VA medical opinions which were rendered by a medical professional who reviewed the complete claims file, considered the specific facts in the Veteran's case, and furnished a rationale for the conclusions.  See Nieves- Rodriguez; supra.

The weight of the competent and credible evidence establishes that the Veteran's current varicosities of the bilateral lower extremities did not manifest in service, were first diagnosed in 2010 over 30 years after service separation, and are not caused by an in-service event or injury and is not related to active service.  The Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for varicosities of the lower extremities and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 .


ORDER

Service connection for bilateral lower extremities varicosities is denied. 


REMAND

The Veteran was afforded a VA examination of the service-connected pes planus and plantar warts in February 2011.  However, in a July 2011 statement, the Veteran indicated that his plantar warts had worsened.  An April 2012 VA treatment record notes that orthopedic athletic shoes were ordered for the Veteran because of the painful calloses.  As this evidence reflects a possible worsening of the Veteran's service-connected pes planus and plantar warts since the last VA examination in 2012, a new examination is needed to determine the current level of severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The RO should obtain outstanding VA treatment records for treatment of the pes planus and plantar warts from the VA healthcare system.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).



Accordingly, the case is REMANDED for the following action:
 
1.   Obtain copies of outstanding records from the VA Healthcare System referable to treatment of the service-connected pes planus and plantar warts and associate the records with the claims file. 

2.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected bilateral pes planus and plantar warts.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should reports all symptom and manifestations due to the bilateral pes planus and plantar warts and report whether the bilateral pes planus and plantar warts are mild, moderate, moderately-severe, severe, or pronounced. 

The examiner should report whether the bilateral pes planus and plantar warts result in marked pronation, extreme tenderness of plantar surfaces, marked inward displacement and severe spasm of the Achilles tendon on manipulation, marked deformity, pain or swelling on use, characteristic callosities, weightbearing line over or medial to the great toe, or inward bowing of the Achilles tendon.  The examiner should report whether the symptoms are improved or relieved by orthopedic shoes, appliances and/or built-up shoe or arch support.  The examiner should comment on the extent of the functional loss attributable to pain due to the bilateral pes planus and plantar warts. 

The examiner should provide a rationale for all conclusions. If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report. 

3.  Readjudicate the claim for an increased rating for bilateral pes planus and plantar warts. If any benefit remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


